DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 01/07/2022, said application claims a priority filing date of 01/22/2021.  Claims 1-20 are pending. Claims 1, 17, and 20 are independent.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in ¶ [0043]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The disclosure is objected to because of the following informalities: 
in ¶ [0051], "At step 608, the application may compute an amount of hip/ridge cap shingle bundles …" appears to be "At step 908, the application may compute an amount of hip/ridge cap shingle bundles …".  
Appropriate correction is required.

Claim Objections
Claims 1, 4-8, 11, and 19 are objected to because of the following informalities:  
in Claim 1, line 11, "both the facet edge elements and roof facet meshes" appears to be "both the facet edge elements and the roof facet meshes";
in Claims 4, 5, and 6, lines 1-2, "… determining facet edge elements for the digital 3D model …" appears to be "… determining the facet edge elements for the digital 3D model …";
in Claims 7 and 8, lines 1-2, "… determining roof facet meshes for the digital 3D model …" appears to be "… determining the roof facet meshes for the digital 3D model …";
in Claim 11, lines 1-2, "… constructing wall meshes for the digital 3D model …" appears to be "… constructing the wall meshes for the digital 3D model …";
in Claim 19, line 2, "… constructing roof facet edges for the interactive digital 3D model …" appears to be "… constructing the roof facet edges for the interactive digital 3D model …";
in Claim 19, line 13, "… constructing roof facet meshes for the interactive digital 3D model …" appears to be "… constructing the roof facet meshes for the interactive digital 3D model …".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 19 recite the limitation "… for one or more of the determined roof facet edges: constructing a digital facet edge element representing the roof facet edge based on two of the vertices of the roof facet …" in lines 5-7 and 6-8 respectively, which rendering these claims indefinite because it is unclear that "the roof facet edge" is referred to which of "one or more of the determined roof facet edges".  For examination purpose, this limitation is interpolated as "… for each of the determined roof facet edges: constructing a digital facet edge element representing the roof facet edge based on two of the vertices of the roof facet …".
Claims 5-6 are rejected for fully incorporating the deficiency of their respective base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 14-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milbert et al. (US 2019 / 0088032 A1, published on 03/21/2019), hereinafter Milbert. 

Independent Claim 1
Milbert discloses a non-transitory computer readable medium (Milbert, ¶ [0134]: computer readable media includes computer-readable storage medium, which is intended to cover all physical, non-transitory of computer-readable media) comprising executable code (Milbert, ¶ [0133]: computer-readable storage medium, having computer-executable program code embodied in the medium, that define processes or methods), that when executed by one or more processors, causes the one or more processors (Milbert, ¶ [0133]: a processor or processors may perform the necessary tasks defined by the computer-executable program code) to: 
obtain a digital roof model corresponding to a roof of a structure (Milbert, 200-204 in FIG. 2; ¶ [0076]: a user requests a roof report for a given structure; application prepares a 3D model for the specified structure; application extracts a roof model automatically or with help from an analyst; ¶ [0010]: obtaining a digital 3D model of a structure may include constructing a 3D model from imagery of the structure; FIG. 24; ¶ [0098]: application may use the imagery and telemetry data obtained from the area of interest to construct a 3D model); 
determine facet edge elements for a digital 3D model of the structure based on the digital roof model, the facet edge elements representing roof facet edges of the roof (Milbert, ¶ [0009]: analyzing the roof model to identify/determine valleys, ridges, hips, eaves, and rakes, which may include measuring/determining edge lengths and facet areas, counting roof facets, the pitch of each facet, and a predominant pitch; FIG. 30; ¶ [0104]: extract vertices and edges from an input 3D mesh of a structure; FIG. 32; ¶ [0106]: determine facet edge types), 
determine roof facet meshes for the digital 3D model based on the digital roof model, the roof facet meshes representing roof facets of the roof (Milbert, FIGS. 29-30; ¶¶ [0103]-[0104]: generating a training set consisting of pairs of input 3D model meshes, and output roof facets, where the latter are represented as lists of polygons; present to a reviewer the extracted facets overlaid with the 3D mesh model; i.e., roof facets are generated/determined from pairs of input 3D model meshes and then present to a reviewer with the 3D mesh model); and 
provide an electronic interface enabling a user to view at least a portion of the digital 3D model, the at least a portion comprising the facet edge elements, the roof facet meshes, or both the facet edge elements and roof facet meshes (Milbert, FIG. 48; ¶ [0121]: an example roof model interface where a reviewer is inspecting a roof model; the interface may enable a reviewer to inspect one or more of the guides, facets, edge types, centroids, or any other part of the model; FIG. 53; ¶ [0126]: an example roof report's overview page which includes an overhead view 5306 of the extracted roof model with measurements 5310 including one or more of total roof area, number of roof facets, predominant pitch, length of ridges/hips, length of valleys, length of rakes, and length of eaves; FIG. 55; ¶ [0129]: an example roof report's lengths page which includes overhead view 5606 of the extracted roof model; this overhead view 5606 may be color coded to indicate the edge type, the length of one or more edges, an edge type key 5608, and a note 5610 indicating the unit of the lengths; FIG. 57; ¶ [0130]: an example roof report's pitches page which includes overhead view 5706 of the extracted roof model; this overhead view 5706 may indicate the pitch of one or more roof pitches and a note 5708 indicating the unit of the pitches; FIG. 58; ¶ [0131]: an example roof report's area page which includes overhead view 5806 of the extracted roof model; this overhead view 5806 may indicate the area of one or more roof facets and a note 5808 indicating the unit of the areas), 
the electronic interface enabling the user to interactively manipulate the at least a portion of the digital 3D model to at least one of alter a view of the at least a portion of the digital 3D model or alter characteristics of the at least a portion of the digital 3D model (Milbert, ¶¶ [0010]-[0011] and Claims 14-15: the electronic interface may enable a user to automatically adjust facet vertex elevations based on the structure model or to adjust facet vertex elevations manually; an electronic interface enabling a user to manually edit an automatically generated roof model; the electronic interface for editing a roof model may enable a user to add, remove, and modify facets, edges , and vertices; 3014 in FIG. 30; ¶ [0104]: if the reviewer notices problems in the extracted roof, the application may allow the reviewer to edit the facets, including deleting/moving vertices, inserting new vertices, as well as deleting or adding additional facets; FIG. 45; ¶ [0118]: an example roof model interface where an analyst is adjusting facet vertex elevations; 1306 in FIG. 13; 1818 in FIG. 18; ¶¶ [0087] and [0092]: the user may left-click and drag to rotate and tilt the view).

Claim 2
Milbert discloses all the elements as stated in Claim 1 and further discloses wherein the roof model defines, for each roof facet, each vertex of the roof facet (Milbert, FIGS. 12 and 44; ¶¶ [0086] and [0117]: outlining multiple roof facets with edges 4400 and vertices 4402; FIG. 14; ¶ [0088]: determine each vertex's elevation by looping through roof facets and looping through the current facet's vertices; FIG. 35; ¶ [0109]: measure roof facet areas by looping through roof facets and looping through the current facet's vertices; FIG. 58; ¶ [0131]: an overhead view 5806 of the extracted roof model may indicate the area of one or more roof facets; ¶ [0104]: extract all points classified as vertices and all points classified as edges; for each pair of vertices, find the connecting line segment and check if the percentage of overlapping voxels which are classified as edges is above a threshold, add the pair of vertices to list of facet edges; determine which edges corresponding to the same facet polygon; i.e., the roof model is defined by roof facets, and each roof facet is defined by roof facet's vertices and edges).

Claim 3
Milbert discloses all the elements as stated in Claim 2 and further discloses   wherein the roof model further defines, for each roof facet, an edge type for each roof facet edge of the roof facet and a normal for the roof facet (Milbert, FIG. 32; ¶ [0106]: determine facet edge types (e.g., eave, rake, ridge, hip, or valley) by looping though the facet edges in the roof model; ¶ [0089]: one can define a plane using a unit normal representing the plane's angle and a constant representing the plane's signed distance from the origin to the plane; i.e., each planar facet is defined by a normal in the roof model).  

Claim 4
Milbert discloses all the elements as stated in Claim 2 and further discloses wherein determining facet edge elements for the digital 3D model comprises, for each roof facet: determining the roof facet edges corresponding to the facet based on the vertices of the roof facet; and for one or more of the determined roof facet edges: constructing a digital facet edge element representing the roof facet edge based on two of the vertices of the roof facet (Milbert, FIG. 30; ¶ [0104]: extract all points classified as vertices and all points classified as edges; for each pair of vertices, find the connecting line segment/vector and check if the percentage of overlapping voxels which are classified as edges is above a threshold, add the pair of vertices to list of facet edges; determine which edges corresponding to the same facet polygon; i.e., roof facet edges are determined based on vertices by connecting line segment from each pair of vertices that is overlapping/matching voxels which are classified as edges), wherein a length of the digital facet edge element corresponds to a distance between the two vertices (FIG. 36; ¶ [0111]: compute the length of the current edge using the Pythagorean formula; i.e., distance of two vertices using x, y, z coordinates of two vertices); and orienting and positioning the digital facet edge element to match a vector between the two vertices (Milbert, FIG. 30; ¶ [0104]: roof facet edges are determined based on vertices by connecting line segment/vector from each pair of vertices that is overlapping/matching voxels which are classified as edge; i.e., a roof facet edge is positioned and oriented to overlap/match the line segment/vector between a pair of vertices).

Claim 5
Milbert discloses all the elements as stated in Claim 4 and further discloses wherein determining facet edge elements for the digital 3D model further comprises, for each of the one or more of the determined roof facet edges, setting a color of the corresponding facet edge element based on an edge type for the corresponding roof facet edge (Milbert, 3106 in FIG. 31 and FIG. 32; ¶¶ [0105]-[0106] and [0087]: determine facet edge types by looping through the facet edges; color the edges based on edge type: for example, black or other suitable color for eaves, green or other suitable color for rakes, yellow or other suitable color for hips, red or other suitable color for ridges, and blue or other suitable color for valleys).  

Claim 6
Milbert discloses all the elements as stated in Claim 4 and further discloses wherein determining facet edge elements for the digital 3D model further comprises, for each of the one or more of the determined roof facet edges, providing an edge label for the corresponding roof facet edge, the edge label identifying a length of the corresponding roof facet edge (Milbert, 3106 in FIG. 31; ¶ [0105]: generate a lengths page including a shaded overhead diagram of the roof with added labels indicating edge lengths; FIG. 56; ¶ [0129]: an example roof report's lengths page may include an overhead view 5606 of the extracted roof model, wherein the overhead view 5606 may be color coded to indicate the edge type and indicate the length of one or more edges).

Claim 7
Milbert discloses all the elements as stated in Claim 2 and further discloses wherein determining roof facet meshes for the digital 3D model comprises, for each roof facet: determining a facet plane for the roof facet based on a normal for the roof facet (Milbert, FIG. 15; ¶ [0089]: find a suitable plane to drop facet vertices onto so that the drop plane is close to the actual plane that the roof facet represents by averaging a subset of the planes with the closest normal values to the roof facet, wherein a normal is a vector perpendicular to a plane; i.e., determine a plane for the roof facet to drop onto based on a normal of the roof facet); 
determining snapped vertices in the facet plane corresponding to the vertices of the roof facet; and constructing a roof facet mesh for the roof facet based on the snapped vertices in the facet plane (Milbert, ¶ [0010]: constructing a 3D model from imagery of the structure; enable a user to outline roof facets and adjust facet vertex elevations based on the structure model; facet vertices may snap to the structure model's surface, other facet vertices, or facet edges; FIG. 12; ¶ [0086]: snap new vertices to facet/guide vertices/edges; FIG. 13; ¶ [0087]: adjust facet vertex elevations without affecting connecting vertices associated with other facets; FIG. 14; ¶ [0088]: drop facets from the draw plane to the 3D model while maintaining facet connectivity by getting current facet's average drop plane and getting the closest point on the current facet's average drop plane to the vertex's current location (NOTE: this is equivalent to ¶ [0046] of the claimed invention regarding to use the snapped vertices to construct facet); FIG. 29-30; ¶¶ [0103]-[0104]: generating a training set consisting of pairs of input 3D model meshes, and output roof facets, where the latter are represented as lists of polygons; i.e., roof facets are generated/constructed/output by snapping vertices on 3D structure model's surface extracted from imagery of the structure).  

Claim 8
Milbert discloses all the elements as stated in Claim 7 and further discloses  wherein determining roof facet meshes for the digital 3D model further comprises, for each of the roof facet meshes, providing a facet label for the corresponding facet mesh, the facet label identifying at least one of an area of the corresponding facet or a pitch of the corresponding facet (Milbert, 3110 in FIG. 31; ¶ [0105]: generate an area page including a shaded overhead diagram of the roof with added labels indicating the area of each facet; FIG. 58; ¶ [0131]: an example roof report's areas page may include an overhead view 5806 of the extracted roof model, wherein the overhead view 5806 may indicate the area of one or more roof facets).  

Claim 14
Milbert discloses all the elements as stated in Claim 1 and further discloses to determine a material estimate for each of one or more of roofing shingles, starter strip shingles, roof deck protection underlayment, leak barrier underlayment, or hip/ridge cap shingles based on the digital roof model (Milbert, 312 in FIG. 31; ¶ [0105]: generate an estimate page, which includes estimating the number of squares (shingle packages covering 100 square feet) that they will need to order based on standard waste percentages; FIG. 59; ¶ [0132]: for each roofing product or product line, the page may include one or more of a product picture , product description, average cost per square foot or other metric installed, and a cost estimate for replacing the current structure's roof with this product).  

Claim 15
Milbert discloses all the elements as stated in Claim 14 and further discloses to display each material estimate in the electronic interface (Milbert, 312 in FIG. 31; ¶ [0105]: generate an estimate page, which includes estimating the number of squares (shingle packages covering 100 square feet) that they will need to order based on standard waste percentages; FIG. 59; ¶ [0132]: for each roofing product or product line, the page may include one or more of a product picture , product description, average cost per square foot or other metric installed, and a cost estimate for replacing the current structure's roof with this product).  

Independent Claim 20
Milbert discloses a non-transitory computer readable medium (Milbert, ¶ [0134]: computer readable media includes computer-readable storage medium, which is intended to cover all physical, non-transitory of computer-readable media) comprising executable code (Milbert, ¶ [0133]: computer-readable storage medium, having computer-executable program code embodied in the medium, that define processes or methods), that when executed by one or more processors, causes the one or more processors (Milbert, ¶ [0133]: a processor or processors may perform the necessary tasks defined by the computer-executable program code) to: 
obtain a digital roof model corresponding to a roof of a structure (Milbert, 200-204 in FIG. 2; ¶ [0076]: a user requests a roof report for a given structure; application prepares a 3D model for the specified structure; application extracts a roof model automatically or with help from an analyst; ¶ [0010]: obtaining a digital 3D model of a structure may include constructing a 3D model from imagery of the structure; FIG. 24; ¶ [0098]: application may use the imagery and telemetry data obtained from the area of interest to construct a 3D model), 
at least one of: construct facet edge elements for a digital 3D model of the structure based on the digital roof model, the facet edge elements representing roof facet edges of the roof (Milbert, ¶ [0009]: analyzing the roof model to identify/determine valleys, ridges, hips, eaves, and rakes, which may include measuring/determining edge lengths and facet areas, counting roof facets, the pitch of each facet, and a predominant pitch; FIG. 30; ¶ [0104]: extract vertices and edges from an input 3D mesh of a structure; FIG. 32; ¶ [0106]: determine facet edge types; 3600 in FIG. 36; ¶ [0111]: constructing a list of roof edges); or 
construct roof facet meshes for the digital 3D model based on the digital roof model, the roof facet meshes representing roof facets of the roof (Milbert, FIGS. 29-30; ¶¶ [0103]-[0104]: generating a training set consisting of pairs of input 3D model meshes, and output roof facets, where the latter are represented as lists of polygons; present to a reviewer the extracted facets overlaid with the 3D mesh model; i.e., roof facets are generated/constructed from pairs of input 3D model meshes and then present to a reviewer with the 3D mesh model), and 
provide an electronic interface enabling a user to view the at least one of the constructed facet edge elements or the constructed roof facet meshes of the digital 3D model (Milbert, FIG. 48; ¶ [0121]: an example roof model interface where a reviewer is inspecting a roof model; the interface may enable a reviewer to inspect one or more of the guides, facets, edge types, centroids, or any other part of the model; FIG. 53; ¶ [0126]: an example roof report's overview page which includes an overhead view 5306 of the extracted roof model with measurements 5310 including one or more of total roof area, number of roof facets, predominant pitch, length of ridges/hips, length of valleys, length of rakes, and length of eaves; FIG. 55; ¶ [0129]: an example roof report's lengths page which includes overhead view 5606 of the extracted roof model; this overhead view 5606 may be color coded to indicate the edge type, the length of one or more edges, an edge type key 5608, and a note 5610 indicating the unit of the lengths; FIG. 57; ¶ [0130]: an example roof report's pitches page which includes overhead view 5706 of the extracted roof model; this overhead view 5706 may indicate the pitch of one or more roof pitches and a note 5708 indicating the unit of the pitches; FIG. 58; ¶ [0131]: an example roof report's area page which includes overhead view 5806 of the extracted roof model; this overhead view 5806 may indicate the area of one or more roof facets and a note 5808 indicating the unit of the areas), 
the electronic interface enabling the user to interactively manipulate the digital 3D model to at least one of alter a view of the digital 3D model or alter characteristics of the digital 3D model (Milbert, ¶¶ [0010]-[0011] and Claims 14-15: the electronic interface may enable a user to automatically adjust facet vertex elevations based on the structure model or to adjust facet vertex elevations manually; an electronic interface enabling a user to manually edit an automatically generated roof model; the electronic interface for editing a roof model may enable a user to add, remove, and modify facets, edges , and vertices; 3014 in FIG. 30; ¶ [0104]: if the reviewer notices problems in the extracted roof, the application may allow the reviewer to edit the facets, including deleting/moving vertices, inserting new vertices, as well as deleting or adding additional facets; FIG. 45; ¶ [0118]: an example roof model interface where an analyst is adjusting facet vertex elevations; 1306 in FIG. 13; 1818 in FIG. 18; ¶¶ [0087] and [0092]: the user may left-click and drag to rotate and tilt the view).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Milbert in view of KREBS et al. (US 2012/0095730 A1, published on 04/19/2012), hereinafter KREBS.

Claim 9
Milbert discloses all the elements as stated in Claim 7 and further discloses  wherein enabling the user to interactively manipulate the at least a portion of the digital 3D model (Milbert, ¶¶ [0010]-[0011] and Claims 14-15: the electronic interface may enable a user to automatically adjust facet vertex elevations based on the structure model or to adjust facet vertex elevations manually; an electronic interface enabling a user to manually edit an automatically generated roof model; the electronic interface for editing a roof model may enable a user to add, remove, and modify facets, edges , and vertices; 3014 in FIG. 30; ¶ [0104]: if the reviewer notices problems in the extracted roof, the application may allow the reviewer to edit the facets, including deleting/moving vertices, inserting new vertices, as well as deleting or adding additional facets; FIG. 45; ¶ [0118]: an example roof model interface where an analyst is adjusting facet vertex elevations; 1306 in FIG. 13; 1818 in FIG. 18; ¶¶ [0087] and [0092]: the user may left-click and drag to rotate and tilt the view) comprises  (Milbert, FIGS. 53 and 56-58; ¶ [0105]: a shaded/textured overhead diagram of roof is displayed with different shaded/textured facets selected in an overview page, a lengths page, a pitches page, and areas page).
	Milbert fails to explicitly disclose enabling the user to select at least one of a roof type or roof texture.
	KREBS teaches a system and a method relating to architectural structures (KREBS, ¶ [0002]), wherein enabling the user to select at least one of a roof type or roof texture (KREBS, 415 and 427 in FIG. 4; FIGS. 9; ¶¶ [0112]-[0113]: if the user selects an architectural structure at operation 415, they subsequently place the architectural structure on the project site at operation 421; FIG. 9 illustrates a selection interface 906 and 3D model preview window 909 allowing a user to select and add one or more buildings to a project site; a user selects (427) from one of the following: (a) select or deselect a design strategy/option to the architectural structure (430), (b) edit a parameter of a design strategy/option (433), (c) edit a property of a building (436), (d) apply the selected design strategies/options to the architectural structure and analyze their impact on the architectural structure (439); once a user chooses to apply the selected design options/properties to the architectural structure, the features of the architectural structure are determined at operation 442; the results dependent on those features are updated; FIG. 21; ¶ [0126]: interface 2103 provides a user with the ability to set the structure type, wall type, fenestration type, roof type, floor type, fill in insulation type, insulation type, and floor finish type; once a user commits these changes to the construction structure properties, reapply to the architectural structure all the selected design options along with the changed construction structure properties; FIG. 14; FIG. 14 illustrates a three-dimensional model based on selected design options/properties).
Milbert and KREBS are analogous art because they are from the same field of endeavor, a system and a method relating to architectural structures.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of KREBS to Milbert.  Motivation for doing so would provide more flexible user interface for allowing users to customize construction project and determine most cost-benefit option (KREBS, ¶¶ [0015]-[0016]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Milbert in view of Pershing et al. (US 2013/0226515 A1, published on 08/29/2013), hereinafter Pershing'515.

Claim 10
Milbert discloses all the elements as stated in Claim 1 and except failing to explicitly disclose to construct wall meshes for the digital 3D model, the wall meshes representing walls for the structure.
Pershing'515 teaches a system and a method relating to estimating building material (Pershing'515, ¶ [0002] and [0004]), wherein construct wall meshes for the digital 3D model, the wall meshes representing walls for the structure (Pershing'515; ¶ [0073]: generates a wall in the three dimensional model of the building by extending the wall from along an edge of the roof toward the ground surface; FIG. 2D; ¶ [0118]: generates a wall 226 in the three-dimensional model of the building 224 by extending the wall from along a corresponding edge of the roof 210 toward the planar surface of the ground 216 according to where the planar surface of the ground 216 is positioned by the system and/or by the user below the three-dimensional model of the roof 210).
Milbert and Pershing'515 are analogous art because they are from the same field of endeavor, a system and a method relating to estimating building material .  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Pershing'515 to Milbert.  Motivation for doing so would yield improvements for quickly estimating costs of materials and labor to repair or replace walls of the building in addition to roof so that extend the capability of cost estimation for construction project (Pershing'515, ¶¶ [0004] and [0061]).

Claim 11
Milbert in view of Pershing'515 discloses all the elements as stated in Claim 10 and further discloses wherein constructing wall meshes for the digital 3D model comprises: determining a ground level for the digital 3D model based on the digital roof model (Pershing'515, ¶ [0088]: determine the ground surface (not necessarily planar) and the placement of the ground relative to the roof, e.g., automatic or system-assisted determination of the eave to ground distance); and 
for each of one or more roof facet edges determined to be connected to a single roof facet (Pershing'515, ¶ [0112]: determine the actual wall position of the exterior walls of the building based on the overhanging amount and roof eaves; i.e., roof facet edges determined to be connected to a single roof facet): determining a wall vertex list comprising a first vertex of the roof facet edge, a second vertex of the roof facet edge, a third vertex at the ground level corresponding to the first vertex, and a fourth vertex at the ground level corresponding to the second vertex; and constructing a wall mesh based on the vertex list (Pershing'515; ¶ [0073]: generates a wall in the three dimensional model of the building by extending the wall from along an edge of the roof toward the ground surface; ¶ [0081]: determine how far down to extend the walls of the building (e.g., to a ground level or building foundation level) when building a three-dimensional model of the building, or alternatively, how far up to extend the walls of the building from a ground level or building foundation level to the roof model1; FIG. 2D; ¶ [0118]: generates a wall 226 in the three-dimensional model of the building 224 by extending the wall from along a corresponding edge of the roof 210 toward the planar surface of the ground 216 according to where the planar surface of the ground 216 is positioned by the system and/or by the user below the three-dimensional model of the roof 210; FIG. 2D shows each wall facet comprising two vertices (i.e., first vertex and second vertex) generated from each roof eave with overhanging amount, and two vertices (i.e., third vertex and forth vertex) generated at ground level when extending two vertices generated from each roof eave to the ground level).
Motivation for applying Pershing'515 to Milbert would yield improvements for quickly estimating costs of materials and labor to repair or replace walls of the building in addition so that roof to extend the capability of cost estimation for construction project (Pershing'515, ¶¶ [0004] and [0061]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Milbert in view of Pershing'515 as applied to Claim 11 above, and further in view of KREBS.

Claim 12
Milbert in view of Pershing'515 discloses all the elements as stated in Claim 11 and further discloses wherein: the at least a portion of the digital 3D model further comprises the wall meshes (Pershing'515, FIG. 2D; ¶ [0118]: generates a wall 226 in the three-dimensional model of the building 224 by extending the wall from along a corresponding edge of the roof 210 toward the planar surface of the ground 216 according to where the planar surface of the ground 216 is positioned by the system and/or by the user below the three-dimensional model of the roof 210, wherein FIG. 2D shows each wall facet comprising two vertices (i.e., first vertex and second vertex) are generated from each roof eave with overhanging amount, and two vertices (i.e., third vertex and forth vertex) are generated at ground level when extending two vertices generated from each roof eave to the ground level); and 
enabling the user to interactively manipulate the at least a portion of the digital 3D model  (Milbert, ¶¶ [0010]-[0011] and Claims 14-15: the electronic interface may enable a user to automatically adjust facet vertex elevations based on the structure model or to adjust facet vertex elevations manually; an electronic interface enabling a user to manually edit an automatically generated roof model; the electronic interface for editing a roof model may enable a user to add, remove, and modify facets, edges , and vertices; 3014 in FIG. 30; ¶ [0104]: if the reviewer notices problems in the extracted roof, the application may allow the reviewer to edit the facets, including deleting/moving vertices, inserting new vertices, as well as deleting or adding additional facets; FIG. 45; ¶ [0118]: an example roof model interface where an analyst is adjusting facet vertex elevations; 1306 in FIG. 13; 1818 in FIG. 18; ¶¶ [0087] and [0092]: the user may left-click and drag to rotate and tilt the view) (Pershing'515, FIGS. 2D-7; ¶¶ [0124]-[0126]: the three-dimensional model of the building 224 shown in FIG. 2D though FIG. 7 can be manipulated by the user or automatically by the system in various manners to effect changes to the model) comprises  (Pershing'515, ¶ [0134]: shading/texturing the walls to differentiate the walls from each other; lighter or darker shading of different walls in perspective views of the different walls depending on how close to the viewer the walls appear to be in the view; FIGS. 10I-J; ¶ [0155] and [0158]: different planar walls surfaces of the building are shown being shaded/textured differently from each other; shading/texturing on interior surfaces of walls that are shown in the perspective views that is darker than shading/texturing provided on exterior surfaces of walls shown in the perspective views; the gradations of shadings used alternate for walls between different views, to facilitate making sure that no two connected walls are of a same shade; FIG. 10A; roof facets are displayed with different shading/texturing) (Milbert, FIGS. 53 and 56-58; ¶ [0105]: a shaded/textured overhead diagram of roof is displayed with different shaded/textured facets selected in an overview page, a lengths page, a pitches page, and areas page).
Motivation for applying Pershing'515 to Milbert would yield improvements for quickly estimating costs of materials and labor to repair or replace walls of the building in addition to roof to extend the capability of cost estimation for construction project (Pershing'515, ¶¶ [0004] and [0061]), and allow users to easily distinguish different wall facets especially when they are connected.
Milbert in view of Pershing'515 fails to explicitly discloses enabling the user to select at least one of a wall type or wall texture.
KREBS teaches a system and a method relating to architectural structures (KREBS, ¶ [0002]), wherein enabling the user to select at least one of a wall type or wall texture (KREBS, 415 and 427 in FIG. 4; FIGS. 9; ¶¶ [0112]-[0113]: if the user selects an architectural structure at operation 415, they subsequently place the architectural structure on the project site at operation 421; FIG. 9 illustrates a selection interface 906 and 3D model preview window 909 allowing a user to select and add one or more buildings to a project site; a user selects (427) from one of the following: (a) select or deselect a design strategy/option to the architectural structure (430), (b) edit a parameter of a design strategy/option (433), (c) edit a property of a building (436), (d) apply the selected design strategies/options to the architectural structure and analyze their impact on the architectural structure (439); once a user chooses to apply the selected design options to the architectural structure, the features of the architectural structure are determined at operation 442; the results dependent on those features are updated; FIG. 21; ¶ [0126]: interface 2103 provides a user with the ability to set the structure type, wall type, fenestration type, roof type, floor type, fill in insulation type, insulation type, and floor finish type; once a user commits these changes to the construction structure properties, reapply to the architectural structure all the selected design options along with the changed construction structure properties; FIG. 14; FIG. 14 illustrates a three-dimensional model based on selected design options/properties).
Milbert in view of Pershing'515, and KREBS are analogous art because they are from the same field of endeavor, a system and a method relating to architectural structures.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of KREBS to Milbert in view of Pershing'515.  Motivation for doing so would provide more flexible user interface for allowing users to customize construction project and determine most cost-benefit option (KREBS, ¶¶ [0015]-[0016]).

Claim 13
Milbert in view of Pershing'515 and KREBS discloses all the elements as stated in Claim 12 and further discloses wherein enabling the user to interactively manipulate the at least a portion of the digital 3D model (Milbert, ¶¶ [0010]-[0011] and Claims 14-15: the electronic interface may enable a user to automatically adjust facet vertex elevations based on the structure model or to adjust facet vertex elevations manually; an electronic interface enabling a user to manually edit an automatically generated roof model; the electronic interface for editing a roof model may enable a user to add, remove, and modify facets, edges , and vertices; 3014 in FIG. 30; ¶ [0104]: if the reviewer notices problems in the extracted roof, the application may allow the reviewer to edit the facets, including deleting/moving vertices, inserting new vertices, as well as deleting or adding additional facets; FIG. 45; ¶ [0118]: an example roof model interface where an analyst is adjusting facet vertex elevations; 1306 in FIG. 13; 1818 in FIG. 18; ¶¶ [0087] and [0092]: the user may left-click and drag to rotate and tilt the view) comprises enabling the user to select at least one of a roof type or roof texture and view the at least a portion of the digital 3D model with the selected at least one of the roof type or roof texture applied to one or more of the roof facet meshes (Milbert, FIGS. 53 and 56-58; ¶ [0105]: a shaded/textured overhead diagram of roof is displayed with different shaded/textured facets selected in an overview page, a lengths page, a pitches page, and areas page) (KREBS, 415 and 427 in FIG. 4; FIGS. 9; ¶¶ [0112]-[0113]: if the user selects an architectural structure at operation 415, they subsequently place the architectural structure on the project site at operation 421; FIG. 9 illustrates a selection interface 906 and 3D model preview window 909 allowing a user to select and add one or more buildings to a project site; a user selects (427) from one of the following: (a) select or deselect a design strategy/option to the architectural structure (430), (b) edit a parameter of a design strategy/option (433), (c) edit a property of a building (436), (d) apply the selected design strategies/options to the architectural structure and analyze their impact on the architectural structure (439); once a user chooses to apply the selected design options to the architectural structure, the features of the architectural structure are determined at operation 442; the results dependent on those features are updated; FIG. 21; ¶ [0126]: interface 2103 provides a user with the ability to set the structure type, wall type, fenestration type, roof type, floor type, fill in insulation type, insulation type, and floor finish type; once a user commits these changes to the construction structure properties, reapply to the architectural structure all the selected design options along with the changed construction structure properties; FIG. 14; FIG. 14 illustrates a three-dimensional model based on selected design options/properties).
Motivation for applying KREBS to Milbert in view of Pershing'515 would provide more flexible user interface for allowing users to customize construction project and determine most cost-benefit option (KREBS, ¶¶ [0015]-[0016]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Milbert in view of Labrie et al. (US 2015/0073864 A1, published on 03/12/2015), hereinafter Labrie.

Claim 16
Milbert discloses all the elements as stated in Claim 14 and further discloses to  (Milbert, 312 in FIG. 31; FIG. 59; ¶¶ [0105] and [0132]: generate an estimate page which may include a waste table 5906 indicating the total area and number of squares for the current structure at different waste levels; the waste table helps them estimate the number of squares (shingle packages covering 100 square feet) that they will need to order based on standard waste percentages).
Milbert fails to explicitly disclose to enable the user to select a waste factor/setting/option.
Labrie teaches methods and systems relating to building analysis (Labrie, ¶ [0003]), wherein enable the user to select a waste factor/setting/option (Labrie, ¶ [0007]: the waste amount is either a predetermined amount set by a guideline or a user's judgment call based on the roofs structure or the material required; e.g., ranges anywhere from eight to twenty-five percent of calculated roof facet area quantities; ¶¶ [0153]-[0154]: waste material measurements can be used to refine the property repair analysis; e.g., if the area of waste material rises above a predetermined threshold (e.g., ten percent of the total building material used) the parameters (e.g., guidelines, digital inspection data, aerial CAD data, building material supplier information etc.) of the property repair analysis can be refined and the property repair analysis can be repeated; ¶ [0160]-[0161]: a waste container determination feature can apply predetermined or user-selected settings to determine the appropriate waste containers; this setting can be the basis for displaying a user interface option for calculating a waste amount, calculating waste container requirements, or both).
Milbert and Labrie are analogous art because they are from the same field of endeavor, methods and systems relating to building analysis.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Labrie to Milbert.  Motivation for doing so would provide a user interface option for helping users to calculate a waste amount to achieve the cost efficiency maximization (Labrie, ¶ [0154]).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Milbert in view of Pershing'515 and KREBS.

Independent Claim 17
Milbert discloses a computer-implemented method for providing an interactive digital 3D model of a structure (Milbert, ¶ [0011]: constructing a 3D model from imagery of the structure; enabling a user to manually edit an automated generated roof model; e.g., enable a user to add, remove, and modify facets, edges, and vertices), the method comprising: 
obtaining a digital roof model corresponding to a roof of the structure (Milbert, 200-204 in FIG. 2; ¶ [0076]: a user requests a roof report for a given structure; application prepares a 3D model for the specified structure; application extracts a roof model automatically or with help from an analyst; ¶ [0010]: obtaining a digital 3D model of a structure may include constructing a 3D model from imagery of the structure; FIG. 24; ¶ [0098]: application may use the imagery and telemetry data obtained from the area of interest to construct a 3D model); 
at least one of: constructing roof facet edges for the interactive digital 3D model based on the digital roof model, the roof facet edges representing facet edges of the roof (Milbert, ¶ [0009]: analyzing the roof model to identify/determine valleys, ridges, hips, eaves, and rakes, which may include measuring/determining edge lengths and facet areas, counting roof facets, the pitch of each facet, and a predominant pitch; FIG. 30; ¶ [0104]: extract vertices and edges from an input 3D mesh of a structure; FIG. 32; ¶ [0106]: determine facet edge types; 3600 in FIG. 36; ¶ [0111]: constructing a list of roof edges), or 
constructing roof facet meshes for the interactive digital 3D model based on the digital roof model, the roof facet meshes representing roof facets of the roof (Milbert, FIGS. 29-30; ¶¶ [0103]-[0104]: generating a training set consisting of pairs of input 3D model meshes, and output roof facets, where the latter are represented as lists of polygons; present to a reviewer the extracted facets overlaid with the 3D mesh model; i.e., roof facets are generated/constructed from pairs of input 3D model meshes and then present to a reviewer with the 3D mesh model); 
 and 
providing an electronic interface enabling a user to view the interactive digital 3D model (Milbert, FIG. 48; ¶ [0121]: an example roof model interface where a reviewer is inspecting a roof model; the interface may enable a reviewer to inspect one or more of the guides, facets, edge types, centroids, or any other part of the model; FIG. 53; ¶ [0126]: an example roof report's overview page which includes an overhead view 5306 of the extracted roof model with measurements 5310 including one or more of total roof area, number of roof facets, predominant pitch, length of ridges/hips, length of valleys, length of rakes, and length of eaves; FIG. 55; ¶ [0129]: an example roof report's lengths page which includes overhead view 5606 of the extracted roof model; this overhead view 5606 may be color coded to indicate the edge type, the length of one or more edges, an edge type key 5608, and a note 5610 indicating the unit of the lengths; FIG. 57; ¶ [0130]: an example roof report's pitches page which includes overhead view 5706 of the extracted roof model; this overhead view 5706 may indicate the pitch of one or more roof pitches and a note 5708 indicating the unit of the pitches; FIG. 58; ¶ [0131]: an example roof report's area page which includes overhead view 5806 of the extracted roof model; this overhead view 5806 may indicate the area of one or more roof facets and a note 5808 indicating the unit of the areas), 
the electronic interface enabling the user to manipulate the interactive digital 3D model (Milbert, ¶¶ [0010]-[0011] and Claims 14-15: the electronic interface may enable a user to automatically adjust facet vertex elevations based on the structure model or to adjust facet vertex elevations manually; an electronic interface enabling a user to manually edit an automatically generated roof model; the electronic interface for editing a roof model may enable a user to add, remove, and modify facets, edges , and vertices; 3014 in FIG. 30; ¶ [0104]: if the reviewer notices problems in the extracted roof, the application may allow the reviewer to edit the facets, including deleting/moving vertices, inserting new vertices, as well as deleting or adding additional facets; FIG. 45; ¶ [0118]: an example roof model interface where an analyst is adjusting facet vertex elevations; 1306 in FIG. 13; 1818 in FIG. 18; ¶¶ [0087] and [0092]: the user may left-click and drag to rotate and tilt the view), 
wherein manipulating the interactive digital 3D model comprises at least one of:  (Milbert, FIGS. 53 and 56-58; ¶ [0105]: a shaded/textured overhead diagram of roof is displayed with different shaded/textured facets selected in an overview page, a lengths page, a pitches page, and areas page); or 
.
Milbert fails to explicitly disclose (1) determining a ground level for the interactive digital 3D model based on the digital roof model, and for each roof facet edge determined to be connected to a single roof facet: determining a wall vertex list comprising a first vertex of the roof facet edge, a second vertex of the roof facet edge, a third vertex at the ground level corresponding to the first vertex, and a fourth vertex at the ground level corresponding to the second vertex; and constructing a wall mesh based on the vertex list; and (2) enabling the user to select at least one of a roof type or roof texture; or (3) enabling the user to select at least one of a wall type or wall texture and view the interactive digital 3D model with the selected at least one of the wall type or wall texture applied to one or more wall mesh.
Pershing'515 teaches a system and a method relating to estimating building material (Pershing'515, ¶ [0002] and [0004]), wherein determining a ground level for the digital 3D model based on the digital roof model (Pershing'515, ¶ [0088]: determine the ground surface (not necessarily planar) and the placement of the ground relative to the roof, e.g., automatic or system-assisted determination of the eave to ground distance); and 
for each of one or more roof facet edges determined to be connected to a single roof facet (Pershing'515, ¶ [0112]: determine the actual wall position of the exterior walls of the building based on the overhanging amount and roof eaves; i.e., roof facet edges determined to be connected to a single roof facet): determining a wall vertex list comprising a first vertex of the roof facet edge, a second vertex of the roof facet edge, a third vertex at the ground level corresponding to the first vertex, and a fourth vertex at the ground level corresponding to the second vertex; and constructing a wall mesh based on the vertex list (Pershing'515; ¶ [0073]: generates a wall in the three dimensional model of the building by extending the wall from along an edge of the roof toward the ground surface; ¶ [0081]: determine how far down to extend the walls of the building (e.g., to a ground level or building foundation level) when building a three-dimensional model of the building, or alternatively, how far up to extend the walls of the building from a ground level or building foundation level to the roof model2; FIG. 2D; ¶ [0118]: generates a wall 226 in the three-dimensional model of the building 224 by extending the wall from along a corresponding edge of the roof 210 toward the planar surface of the ground 216 according to where the planar surface of the ground 216 is positioned by the system and/or by the user below the three-dimensional model of the roof 210; FIG. 2D shows each wall facet comprising two vertices (i.e., first vertex and second vertex) generated from each roof eave with overhanging amount and two vertices (i.e., third vertex and forth vertex) are generated at ground level when extending two vertices generated from each roof eave to the ground level); and
 (Pershing'515, ¶ [0134]: shading/texturing the walls to differentiate the walls from each other; lighter or darker shading of different walls in perspective views of the different walls depending on how close to the viewer the walls appear to be in the view; FIGS. 10I-J; ¶ [0155] and [0158]: different planar walls surfaces of the building are shown being shaded/textured differently from each other; shading/texturing on interior surfaces of walls that are shown in the perspective views that is darker than shading/texturing provided on exterior surfaces of walls shown in the perspective views; the gradations of shadings used alternate for walls between different views, to facilitate making sure that no two connected walls are of a same shade; FIG. 10A; roof facets are displayed with different shading/texturing).
Milbert and Pershing'515 are analogous art because they are from the same field of endeavor, a system and a method relating to estimating building material .  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Pershing'515 to Milbert.  Motivation for doing so would yield improvements for quickly estimating costs of materials and labor to repair or replace walls of the building in addition to roof so that extend the capability of cost estimation for construction project (Pershing'515, ¶¶ [0004] and [0061]), and allow users to easily distinguish different wall facets especially when they are connected.
Milbert in view of Pershing'515 fails to explicitly disclose (1) enabling the user to select at least one of a roof type or roof texture; or (2) enabling the user to select at least one of a wall type or wall texture.
KREBS teaches a system and a method relating to architectural structures (KREBS, ¶ [0002]), wherein enabling the user to select at least one of a wall/roof type or wall/roof texture (KREBS, 415 and 427 in FIG. 4; FIGS. 9; ¶¶ [0112]-[0113]: if the user selects an architectural structure at operation 415, they subsequently place the architectural structure on the project site at operation 421; FIG. 9 illustrates a selection interface 906 and 3D model preview window 909 allowing a user to select and add one or more buildings to a project site; a user selects (427) from one of the following: (a) select or deselect a design strategy/option to the architectural structure (430), (b) edit a parameter of a design strategy/option (433), (c) edit a property of a building (436), (d) apply the selected design strategies/options to the architectural structure and analyze their impact on the architectural structure (439); once a user chooses to apply the selected design options to the architectural structure, the features of the architectural structure are determined at operation 442; the results dependent on those features are updated; FIG. 21; ¶ [0126]: interface 2103 provides a user with the ability to set the structure type, wall type, fenestration type, roof type, floor type, fill in insulation type, insulation type, and floor finish type; once a user commits these changes to the construction structure properties, reapply to the architectural structure all the selected design options along with the changed construction structure properties; FIG. 14; FIG. 14 illustrates a three-dimensional model based on selected design options/properties).
Milbert in view of Pershing'515, and KREBS are analogous art because they are from the same field of endeavor, a system and a method relating to architectural structures.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of KREBS to Milbert in view of Pershing'515.  Motivation for doing so would provide more flexible user interface for allowing users to customize construction project and determine most cost-benefit option (KREBS, ¶¶ [0015]-[0016]).

Claim 18
Milbert in view of Pershing'515 and KREBS discloses all the elements as stated in Claim 17 and further discloses determining a material estimate for each of one or more of roofing shingles, starter strip shingles, roof deck protection underlayment, leak barrier underlayment, or hip/ridge cap shingles based on the digital roof model and a waste factor; and displaying each material estimate in the electronic interface (Milbert, 312 in FIG. 31; FIG. 59; ¶¶ [0105] and [0132]: generate an estimate page, which includes a waste table 5906 indicating the total area and number of squares for the current structure at different waste levels to help contractors estimating the number of squares (shingle packages covering 100 square feet) that they will need to order based on standard waste percentages; for each roofing product or product line, the page may include one or more of a product picture, product description, average cost per square foot or other metric installed, and a cost estimate for replacing the current structure's roof with this product).  

Claim 19
Milbert in view of Pershing'515 and KREBS discloses all the elements as stated in Claim 17 and further discloses wherein: constructing roof facet edges for the interactive digital 3D model comprises, for each roof facet of the roof: determining the facet edges corresponding to the facet based on vertices for the roof facet in the digital roof model; and for one or more of the determined roof facet edges: constructing a digital facet edge element representing the roof facet edge based on two of the vertices of the roof facet (Milbert, FIG. 30; ¶ [0104]: extract all points classified as vertices and all points classified as edges; for each pair of vertices, find the connecting line segment/vector and check if the percentage of overlapping voxels which are classified as edges is above a threshold, add the pair of vertices to list of facet edges; determine which edges corresponding to the same facet polygon; i.e., roof facet edges are determined based on vertices by connecting line segment from each pair of vertices that is overlapping/matching voxels which are classified as edges), wherein a length of the digital facet edge element corresponds to a distance between the two vertices (FIG. 36; ¶ [0111]: compute the length of the current edge using the Pythagorean formula; i.e., distance of two vertices); and orienting and positioning the digital facet edge element to match a vector between the two vertices (Milbert, FIG. 30; ¶ [0104]: roof facet edges are determined based on vertices by connecting line segment/vector from each pair of vertices that is overlapping/matching voxels which are classified as edge; i.e., a roof facet edge is positioned and oriented to overlap/match the line segment/vector between a pair of vertices); and 
constructing roof facet meshes for the interactive digital 3D model comprises, for each roof facet of the roof: determining a facet plane for the roof facet based on a normal for the roof facet (Milbert, FIG. 15; ¶ [0089]: find a suitable plane to drop facet vertices onto so that the drop plane is close to the actual plane that the roof facet represents by averaging a subset of the planes with the closest normal values to the roof facet, wherein a normal is a vector perpendicular to a plane; i.e., determine a plane for the roof facet to drop onto based on a normal of the roof facet); 
determining snapped vertices in the facet plane corresponding to the vertices for the roof facet in the digital roof model; and constructing a roof facet mesh for the roof facet based on the snapped vertices in the facet plane (Milbert, ¶ [0010]: constructing a 3D model from imagery of the structure; enable a user to outline roof facets and adjust facet vertex elevations based on the structure model; facet vertices may snap to the structure model's surface, other facet vertices, or facet edges; FIG. 12; ¶ [0086]: snap new vertices to facet/guide vertices/edges; FIG. 13; ¶ [0087]: adjust facet vertex elevations without affecting connecting vertices associated with other facets; FIG. 14; ¶ [0088]: drop facets from the draw plane to the 3D model while maintaining facet connectivity by getting current facet's average drop plane and getting the closest point on the current facet's average drop plane to the vertex's current location (NOTE: this is equivalent to ¶ [0046] of the claimed invention regarding to use the snapped vertices to construct facet); FIG. 29-30; ¶¶ [0103]-[0104]: generating a training set consisting of pairs of input 3D model meshes, and output roof facets, where the latter are represented as lists of polygons; i.e., roof facets are generated/constructed/output by snapping vertices on 3D structure model's surface extracted from imagery of the structure).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pershing (US 2010/0110074 A1, published on 05/06/2010) discloses user interface systems and methods for roof estimation, which provide a user interface to facilitate roof model generation based on one or more aerial images of a building roof, and user interface controls that may be manipulated by an operator to perform functions of roof model generation (Pershing'074, ABSTRACT).  Pershing'074 further discloses the model of the roof and/or the roof measurement information is then used to generate a roof estimate report (Pershing'074, ¶ [0023]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913. The examiner can normally be reached Mon - Fri: 9:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also, for example US 2018/0025541 A1 to Xie et al., pub. on 01/25/2018, ¶¶ [0079]-[0083] with FIGS. 32-34.
        2 See also, for example US 2018/0025541 A1 to Xie et al., pub. on 01/25/2018, ¶¶ [0079]-[0083] with FIGS. 32-34.